Citation Nr: 1626097	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-20 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.  

2.  Entitlement to an initial compensable rating for rhinitis.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA). 

In a May 2016 letter, the Veteran revoked the Power of Attorney (POA) that was assigned to a Veteran's Service Organization.  He indicated an understanding that he would now represent himself on a pro se basis, requested that any time afforded him to appoint a new POA be waived, and asked that his appeal be considered as soon as possible.  The Board will proceed with the adjudication of his appeal.  


FINDINGS OF FACT

1.  The Veteran has presented evidence to show a current diagnosis of a depressive disorder with anxiety, and service treatment records show ongoing treatment for depression with a diagnosis of depressive neurosis from a psychiatrist.

2.  The evidence both for and against a finding that a nexus exists between the Veteran's current depressive disorder with anxiety disability and that for which he was treated in service is in equipoise.  

3.  The Veteran's rhinitis is not productive of polyps, 50 percent obstruction of the nasal passage on both sides, or complete obstruction of a nasal passage on one side. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2015).

2.  The criteria for entitlement to an initial compensable rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.31, 4.97, Code 6522 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable decision regarding the claim for service connection for a psychiatric disability, any failure in the duty to notify or duty to assist was harmless error.

As for the claim for an increased rating for rhinitis, this appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the duty to assist has also been met.  The Veteran was recently afforded a VA examination of his rhinitis which addresses all criteria used in the evaluation of that disability.  His VA treatment records have been obtained, as have his private treatment records.  The Veteran declined his right to a hearing.  The Board will proceed with adjudication of his appeals.  

Service Connection

The Veteran contends that his current depression and anxiety were incurred due to active service.  He notes that he was first treated for these symptoms during active service, and that his private doctor has opined that his current disability began during service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The recent evidence includes an April 2012 statement from the Veteran's private doctor.  He states that the Veteran had a current diagnosis of major depressive disorder with anxiety.  An August 2012 VA examination also reports a current diagnosis of a major depressive disorder.  As there is medical evidence of a current disability, the first criterion for service connection has been met.  

The service treatment records include the September 1970 report of a pre-induction medical examination.  The psychiatric examination was normal.  

Other service treatment records show that the Veteran was treated for an anxiety reaction in February 1974.  The diagnosis was a situational reaction of adult life manifested by depression, with underlying depressive neurosis.  An additional February 1974 note repeats the findings of the previous record and adds that the use of a mild anti-depressant medication was recommended.  

A March 1974 note states that the Veteran has a long history of chronic depressive neurosis, in part related to a difficult early childhood.  His depression had increased in severity over the last six months.  He was treated with anti-anxiety medications.  

The Veteran was admitted to a psychiatric ward in April 1974.  The admitting diagnoses were acute adult situational stress reaction and functional dyslexia.  The history notes that when the Veteran was first seen by an Army psychiatrist, he was labelled a chronic neurotic depressive diagnosis.  The current examiner believed that there was no evidence for this diagnosis, but that the Veteran had an over exaggeration on his part of some legitimate complaints and deficiencies that were correctable.  He was to be returned to the United States in order to obtain help with his reading difficulties.  The May 1974 discharge records state that the Veteran's problems stem from severe functional dyslexia, and that he did not have a psychiatric problem aside from his reading difficulty.  It was felt that the potential to increase his reading skills was good.  

The May 1975 separation examination shows that the psychiatric examination was normal.  His previous psychiatric treatment was not mentioned in the physician's notes.  The Report of Medical History obtained at that time notes that the Veteran admitted to frequent trouble sleeping, but he denied all other psychiatric symptoms including depression or excessive worry.  The physician's summary states that the cause of the sleep problem was unknown.  

The Board recognizes that the service treatment records include conflicting evidence as to the exact nature of the psychiatric disability for which the Veteran was treated in service.  All treatment providers agreed that he has dyslexia, which contributed to or caused his problems.  The examiner at the conclusion of the May 1974 hospitalization found that he did not have a psychiatric disability.  On the other hand, an Army psychiatrist also diagnosed the Veteran as having chronic depressive neurosis, which was treated with medication.  The Board concludes that as the service treatment records include medical evidence showing in-service treatment for depression, the second criterion to establish service connection has been met.  

The final criterion required to establish service connection is that of medical evidence of a nexus between the in-service treatment for depression and the current diagnoses of depression.  

The Veteran has been afforded two examinations that address whether or not a nexus exists.  The first is the April 2012 statement from the Veteran's private doctor.  This doctor states that he reviewed the Veteran's service treatment records that were provided, and found that there was evidence the Veteran's depression resulted from military service.  He opined that it was more likely than not that the depression resulted from military service.  No rationale was provided.  

The Veteran was also provided a VA psychiatric examination in August 2012.  The claims file was reviewed by the examiner.  The examination report includes a long description of the Veteran's personal, occupational, and mental health history.  The treatment received in service was accurately described.  At the completion of the examination and claims file review, the examiner opined that it was less likely than not that the Veteran's current major depressive disorder was the result of or caused by the depression, functional dyslexia and acute adult situational stress reaction for which he was diagnosed in service.  The only rationale provided was that the opinion was based on an evaluation of the Veteran and a review of the records.  

After careful consideration, the Board finds that the opinions both for and against a nexus are in relative equipoise.  Neither examiner provided any rationale for their opinions other than to refer to the record review and in-person examinations.  Both examiners interviewed the Veteran and reviewed his service treatment records before offering their opinions.  Although the August 2012 examination report includes a lengthy description of these records, the failure of the April 2012 examiner to also do so does not mean that his review was any less accurate.  Furthermore, it should be noted that the private examiner has provided ongoing treatment to the Veteran while the VA examiner has only seen the Veteran on one occasion.  The Board is unable to conclude that one of these opinions is of greater probative value than the other.  When the benefit of the doubt is resolved in favor of the Veteran, the Board concludes that there is a nexus between the current diagnosis of major depression with anxiety and active service.  The third and final criterion for service connection has been met, and entitlement to service connection for major depression with anxiety is established. 

Increased Rating

The Veteran argues that his rhinitis symptoms are severe enough to warrant a compensable rating. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's rhinitis is evaluated under the rating code for allergic rhinitis.  Allergic or vasomotor rhinitis with polyps is evaluated as 30 percent disabling.  When there are no polyps, but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is merited.  38 C.F.R. § 4.97, Code 6522.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96(a).  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

A review of VA treatment records dating from November 2011 to April 2013 is negative for treatment of rhinitis. 

The Veteran has submitted private treatment records that show treatment for his rhinitis from December 2012 to January 2013.  In December 2012 his main complaints were congestion, headaches, and watery eyes.  On examination, his nares were moderately congested.  There were no erythema, purulence or polyps.  A flexible scope was also negative for polyps, and showed something of a septal deviation.  The impression was rhinitis and septal deviation, and the examiner could not rule out chronic sinusitis.  The examiner concluded that the Veteran would benefit from a nasal steroid spray.  January 2013 records show that the Veteran's major complaint was nocturnal congestion as well as some pressure.  There was moderate bilateral turbinate congestion with no erythema, purulence or polyps.  The impression was of allergic rhinitis, chronic sinusitis, and some degree of turbinate hypertrophy.  

The Veteran was afforded a VA examination for rhinitis in August 2015.  The Veteran's electronic records were reviewed by the examiner.  The Veteran complained that his nose felt stopped up, especially in the morning.  At times it would become completely stopped up and it was hard to breathe through the left nostril.  He continued to use a nasal inhaler.  On examination, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction of either the left or right side, permanent hypertrophy of the nasal turbinates, or nasal polyps.  He was diagnosed with allergic rhinitis and the report notes that he did not have granulomatous rhinitis.  

The Board finds that the Veteran does not meet the criteria for a compensable rating for rhinitis.  His symptoms include congestion and occasional difficulty in breathing through his left nostril.  However, all examinations have been negative for polyps.  The August 2015 examiner states that the Veteran does not have greater than 
50 percent obstruction of both nasal passages, or complete obstruction of either nasal passage.  With the absence of polyps and the necessary degree of obstruction, the criteria for a compensable rating have not been met, and the current zero percent rating is appropriate.  38 C.F.R. §§ 4.31, 4.97, Code 6522.  The Board also notes that when a condition is specifically listed in the Schedule, as is rhinitis, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  As such, the Board finds that the Veteran is not entitled to a higher schedular rating under Code 6522.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his rhinitis.  The Veteran's current symptomatology includes congestion and occasional difficulty in breathing through his left nostril, but the rating criteria account for obstruction of the nasal passages.  Moreover, even if the scheduler criteria were to prove inadequate, the August 2015 examiner indicates that the Veteran's rhinitis does not interfere with his employment, and he has not been hospitalized for his rhinitis.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, is granted. 

Entitlement to an initial compensable rating for rhinitis is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


